Citation Nr: 0639452	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the lumbosacral spine with 
limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from September 1942 
to August 1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2011 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied an increased evaluation for degenerative 
joint disease of the lumbosacral spine, evaluated as 20 
percent disabling.  

The Board most recently remanded the matter to the RO via the 
Appeals Management Center (AMC) in January 2006 for the 
purpose of obtaining additional evidence.  The matter was 
returned to the Board for final appellate consideration.

In its January 2006 remand, as well as an earlier April 2004 
remand, the Board noted that the veteran raised a claim for 
entitlement of a total disability evaluation based on 
individual unemployability, and that the RO needed to take 
action in addressing the issue.  To date, the RO has still 
not considered the veteran's claim.  The issue of entitlement 
to a total disability evaluation based on individual 
unemployability is once again referred to the RO for proper 
consideration.


FINDINGS OF FACT

The veteran's low back disability does not result in severe 
loss of range of motion of the lumbar spine; forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; 
favorable ankylosis of the entire thoracolumbar spine; severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion; or intervertebral disc syndrome.




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for chronic low back strain have not been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002) Diagnostic 
Codes 5237, 5242 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received VCAA notification 
in letters dated in March 2001, March 2002, April 2004, 
February 2005, June 2005, and March 2006.  The RO's notice 
letters informed the veteran that he could provide evidence 
to support his claim for an increased rating or location of 
such evidence and requested that he provide any evidence in 
his possession.  The notice letters notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  While the 
veteran was never provided a VCAA letter outlining the 
criteria for establishing effective dates, the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Id.  Further, as the veteran was granted service connection 
for the claimed disability and assigned a disability 
evaluation and initial effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
Moreover, the veteran was provided notice of the regulations 
for evaluating his low back disability in the June 2002 
statement of the case and supplemental statements of the case 
dated in October 2005 and September 2006 and he has not 
otherwise argued failure of notice.  As such, any defect with 
respect to the content of the notice requirement was non-
prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes, but is not limited to, 
treatment records from J.S. William, D.C., and the Tucson 
(VAMC).  In a letter dated in March 2006, the RO requested 
the veteran to complete a release form that would allow the 
RO to request medical records relating to a September 2005 
hospitalization at St. Joseph's Hospital.  A similar letter 
was mailed to the veteran in September 2006.  To date, the 
veteran has not responded to this request.  The veteran has 
been afforded multiple VA examinations for the purpose of 
determining the nature and severity of his service connected 
low back disability.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumbar spine, a 40 percent evaluation is warranted for 
severe limitation motion.  A 20 percent rating is assigned 
for moderate limitation of motion.  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002) (effective prior to 
September 26, 2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243.  A 
100 percent evaluation is warranted for intervertebral disc 
syndrome with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease or for 
unfavorable ankylosis of the entire spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Note (1) provides that VA 
should evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) states that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (5) provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Note (6) directs to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Service connection for low back syndrome with limitation of 
motion of the lumbar spine was granted in June 1944.  A 10 
percent disability rating was assigned.  By a rating action 
dated in August 1988, the 10 percent rating was increased to 
20 percent under Diagnostic Code 5295.  That rating remained 
in effect until the veteran filed his claim for an increased 
rating in February 2001.  

On review of the evidence of record, the Board finds that the 
veteran's low back disability is appropriately evaluated as 
20 percent disabling.  The evidence does not show severe 
limitation of motion of the lumbar spine.  The evidence also 
fails to establish that the veteran's lumbar spine disability 
has resulted in limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  At his June 
2005 VA examination, which represented the worse range of 
motion findings during the appeal period, the veteran 
demonstrated forward flexion to 40 degrees with pain, 
backward extension to 10 degrees with pain, right lateral 
flexion to 10 degrees with pain, left lateral flexion to 15 
degrees with pain, and right and left rotation to 25 degrees 
with pain.  By contrast, when he was examined in March 2001, 
the veteran demonstrated forward flexion to 60 degrees, 
backward extension to 20 degrees, lateral flexion to 35 
degrees bilaterally, and rotation to 30 degrees bilaterally.  

Records received from the veteran's treating chiropractor 
(Dr. Williams) show that the veteran was seen on a routine 
basis for treatment/manipulations, and that Dr. Williams 
described the veteran as having severe osteoarthritis of the 
lumbar spine.  None of those records, however, included any 
range of motion studies.  Similarly, records received from 
the Tucson VAMC make no reference to ranges of motion of the 
lumbar spine worse than that reported in June 2005 VA 
examination.  The records merely show that the veteran was 
seen periodically for complaints of chronic low back pain, 
which was described as worsening.  These findings do not 
support the assignment of a higher (40 percent) disability 
rating under Diagnostic Codes 5292 or 5242.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
Board recognizes that the veteran complains of lack of 
endurance, weakness, and chronic pain.  The report of the 
June 2005 VA took the veteran's complaints of pain on motion 
when it recorded the veteran's forward flexion to 40 degrees, 
backward extension to 10 degrees, right lateral flexion to 10 
degrees, left lateral flexion to 15 degrees, and right and 
left rotation to 25 degrees.  Indeed, the examiner 
specifically noted that the range of motion findings were 
made in contemplation of DeLuca.  The Board recognizes the 
fact that the June 2005 examination did not include range of 
motion testing after repetitive motion.  However, the 
examiner indicated that repetitive testing could not be 
performed because of the veteran's problem with maintaining 
stability, and that it was not possible to estimate any 
additional loss of range of motion with repetition without 
resorting to speculation.  In view of the forgoing, the Board 
finds that the veteran's complaints and the aforementioned 
additional loss of motion were considered.  Application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not provide a 
basis for a rating higher than 20 percent.

There was also no evidence of listing of the whole spine or a 
positive Goldthwaite's sign, which are necessary findings to 
achieve a 40 percent rating under Diagnostic Code 5295.  On 
the contrary, the June 2005 VA examination indicated that the 
curves of the veteran's were preserved except for some 
flattening of the lumbar area.  There was no pelvic tilt or 
paraspinal tenderness.  There was only some sciatic notch 
tenderness.  There were no findings pertaining to muscle 
spasm.  The Board notes that muscle spasm was detected when 
the veteran was seen at the Tucson VAMC in March 2004.  
However, the muscle spasm was described as "mild."

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  The Board 
acknowledges the fact that the March 2001 VA examination 
described the veteran as having degenerative joint disease of 
the lumbar spine with recent right sciatic pain and weakness, 
and that contemporaneous VA treatment records indicate that 
the veteran has increased weakness of the lower extremities.  
However, when he was examined in June 2005, it was 
specifically noted that the veteran's bilateral, distal, 
symmetrical sensory findings were "not consistent with 
neuropathy/radiculopathy due to his spinal condition."  
Further, although there was evidence of degenerative disc 
disease, there were no findings pertaining to herniation.  A 
diagnosis of intervertebral disc syndrome was not rendered.  
A February 2004 treatment note from the Tucson VAMC similarly 
indicated that the veteran had lower extremity weakness 
without radiation.  In sum, there is no evidence to warrant 
consideration of the veteran's low back disability under the 
relevant diagnostic codes for intervertebral disc syndrome.  

Nevertheless, even if a diagnosis of intervertebral disc 
syndrome was rendered, there is no evidence that the veteran 
experiences severe recurring attacks of intervertebral disc 
syndrome with intermittent relief, or that he experiences any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year. See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 
5293 (2003), Diagnostic Code 5243 (2006).  The record is 
simply absent such findings.  There is also no evidence that 
the veteran suffers from mild, incomplete paralysis of the 
sciatic nerve due to his low back disability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8521.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 20 percent disability rating, but no greater, 
for the veteran's service-connected degenerative joint 
disease of the lumbosacral spine.  See 38 U.S.C.A. § 5107(b) 
(West 2002).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the lumbosacral spine with 
limitation of motion is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


